IN THE
                                TENTH COURT OF APPEALS



                                        No. 10-13-00190-CR

                            IN RE CHARLES ROBERT BLAKE


                                        Original Proceeding



                                MEMORANDUM OPINION


        This original proceeding, in which the pro se relator seeks habeas corpus relief in

the form of pretrial bail reduction, is dismissed for lack of jurisdiction because this court

lacks original habeas corpus jurisdiction in criminal law matters.1 Ex parte Hearon, 3
S.W.3d 650, 650 (Tex. App.—Waco 1999, orig. proceeding); see TEX. GOV’T CODE ANN. §

22.221(d) (West 2004) (providing appellate-court jurisdiction to issue habeas corpus writ

only in an underlying civil case).




1
 The petition for writ of habeas corpus lacks proof of service. A copy of all documents presented to the
Court must be served on all parties (e.g., the trial court and the district attorney) and must contain proof of
service. TEX. R. APP. P. 9.5, 52.2. The petition also lacks most of the required contents. Id. 52.3, 52.7. To
expedite this matter, we implement Rule of Appellate Procedure 2 to suspend these requirements. Id. 2.
                                            REX D. DAVIS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed June 27, 2013
Do not publish
[CR25]




In re Charles Robert Blake                                 Page 2